Citation Nr: 1702260	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for stomach disorder, characterized as H. pylori infection with residual gastroesophageal reflux disease (GERD) and stomach pains.

2. Entitlement to service connection for a low back disorder, characterized as residuals of a chip fracture, L-1, to include constant thoracolumbar spine pain.

3. Entitlement to service connection for a cervical spine disorder, characterized as cervical spine injury, to include compressed C5-C6, with arthritis.

4. Entitlement to service connection for a left wrist disorder, characterized as residuals of a left wrist navicular fracture, with arthritis.

5. Entitlement to service connection for a right knee disorder, characterized as a right knee torn lateral meniscus, status post-surgical repair, with arthritis.

6. Entitlement to service connection for a left knee condition.


7. Entitlement to service connection for a right shoulder disorder, characterized as ruptured bursa, right shoulder.

8. Entitlement to service connection for a left shoulder disorder, characterized as ruptured bursa, left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1990.  His DD 214 Form for this entire period indicates he received an other than honorable discharge, but in the Remarks section clearly shows that he had continuous honorable active service from July 7, 1980 to July 2, 1985 and immediately reenlisted at the conclusion of this period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO).

In October 2015 the Board remanded the issues on appeal for a video conference Board hearing.  In February 2016 the Veteran's representative requested that the issues be remanded for a new in-person VA examination and cancelled the Veteran's request for a Board hearing.  A March 2016 Report of General Information shows that the Veteran confirmed that he would attend a Travel Board hearing scheduled for May 12, 2016, however a Report of General Information on May 4, 2016 shows that the Veteran withdrew his request for a Board hearing.  In a December 2016 conference between the undersigned and the Veteran's representative it was agreed that the Veteran would withdraw his request for a Board hearing as it was determined that his appeal would be handled in an expedited manner through the Remand process.

The United States Court of Appeals for Veterans Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened the issues on appeal as reflected on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discuss above, the Veteran's representative related that the Veteran wished to waive his right to a Board hearing, requesting that the Veteran instead be scheduled for a VA examination.  The undersigned granted the request accordingly.

The Veteran's service treatment records are unavailable, with the exception of his December 1979 enlistment examination.  See National Personnel Records Center (NPRC) March 2009 response and June 2011 Memorandum on the unavailability of service treatment records.  In such a situation, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  For the reasons explained below, further development remains necessary regarding the issues on appeal.  

Service personnel records have been associated with the record.  Although the evidence does not conclusively show that the Veteran completed his initial period of obligatory service prior to reenlistment on July 3, 1985, the Department of Defense on the Veteran's DD 214 made the determination that he had continuous honorable active service from July 7, 1980 to July 2, 1985 and immediately reenlisted following this period.  Based on the evidence of record, and in resolving any reasonable doubt in favor of the Veteran, the Board concedes that he completed the period of service he was obligated to at the time of entry into service prior to his reenlistment on July 3, 1985.  Thus he is considered to have been unconditionally discharged from service on July 2, 1985 and his service from July 7, 1980 to July 2, 1985, inclusive, was not dishonorable for VA purposes and is not a bar to VA benefits based on such period of service.  See 38 U.S.C.A. § 101 (18) (West 2015); 38 C.F.R. § 3.13 (a), (c) (2016).

As for his remaining service, the Veteran explained that he served honorably until July 6, 1989, when he started having marital problems and administrative problems receiving his pay.  He contends that this resulted in his other than honorable discharge and he requested that his long period of honorable service be considered and his discharge in July 1990 be upgraded to honorable.  Thus the RO must issue an administrative decision on this matter.  

Next, the Veteran contends that he injured his low back, cervical spine, and left wrist in 1982 during service when he fell from his third floor window apartment during a fire in Germany.  See August 2007 statement and June 2008 claim.  He stated that he was treated for his fractured L-1 vertebrae, compressed cervical spine discs, and fracture of the left wrist at the 34th General Army Hospital in Augsburg, Germany.  See June 2008 claim.  He indicated that he had a stomach disorder, to include H. pylori infection with GERD since 1982 and was treated for right knee problems in 1982 at Fort McPherson Army Hospital and Fort Gordon Army Hospital.  Id.  The Veteran also stated that he ruptured both shoulders during service.  Id.  

The NPRC was unable to locate records from the above hospitals for the year 1982.  See February 2010 NPRC reply.  However, in May 2013 the Veteran clarified that he fell out his third floor window apartment during a house fire approximately in April 1983 instead of April 1982.  He explained that he was treated at the 34th General Army Hospital in Augsburg, Germany for a fractured L-1 vertebrae, compressed cervical disc, and left wrist fracture.  He noted that he had a medical background and understood the severity of his injuries.  The Veteran also reported that in 1984 he served at Fort McPherson, Georgia and started having problems with both knees, particularly his right knee.  He indicated he underwent surgery for a torn lateral meniscus in his right knee in 1984 or 1985 at the Eisenhower Army Medical Center at Fort Gordon.  The Veteran also reported that during his time at Fort McPherson he injured his shoulders lifting 505 pounds and had a MRI at the Eisenhower Army Medical Center in the summer of 1985.   Hospital records at the NPRC are maintained separately from the service treatment records.  Thus an attempt needs to be made to obtain any outstanding in-service hospital records dated in 1983 from the 34th General Army Hospital and from 1984 to 1985 from the hospital/clinic at Fort McPherson and the Eisenhower Army Medical Center.  

Third, the Veteran had multiple VA examinations in November 2011.  He was diagnosed with chronic degenerative osteoarthritis of the thoracolumbar spine along with multilevel degenerative disc space narrowing, and arthritis of the cervical spine and both knees.  As for the left wrist, there was x-ray evidence of a distal projecting spur from the dorsal radial articular surface along with a fairly well developed ossicle projecting over the distal scaphoid carpal bone raising the possibility of a bipartite scaphoid or other anomalous variant containing several tiny cysts along its radial side.  

A VA opinion was obtained in April 2012.  The examiner opined that the Veteran's arthritis of the lumbar spine, cervical spine, and knees was not caused by or a result of military service to include his fall in 1982 as service treatment records do not document the disorders nor is there evidence that the Veteran's low back disorder and cervical spine disorder was symptomatic within five years of his fall.  As for the left wrist disorder, the examiner opined that there is no diagnosis, no medical evidence of a scaphoid fracture, no service treatment records documenting a left wrist condition, but there is left upper extremity neuropathy requiring further evaluation by neurology.  On VA examination in June 2012, the examiner opined that the Veteran's bilateral shoulder disorder, diagnosed as degenerative changes, is less likely as not caused by or the result of military service as the disorder is not documented in the service treatment records nor five years within the Veteran's discharge from service.  

However, the rationales provided by the April 2012 and the June 2012 VA examiners are inadequate as the Veteran's service treatment records are unavailable, to include service treatment records contemporaneous with his claimed fall in 1982 or 1983 and service treatment records documenting associated symptomatology within five years of this fall as the Veteran was discharged in July 1990.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As for the Veteran's claimed stomach disorder, the Veteran contends that he had stomach problems to include H. pylori infection with GERD since 1982.  Given that his service treatment records are missing and there is a heightened duty to assist him in developing his claim, he should be afforded a VA examination to determine the nature and etiology of any stomach disorder.  Similarly, the Board also notes that in an April 2011 deferred rating decision instructions were given to send a letter to the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding service connection for a left knee disorder as secondary to the right knee disorder.  Thus given the heightened duty to assist the Veteran, the VA examiner should be asked to address whether the Veteran has a left knee disorder that is secondary to his right knee disorder.  

Accordingly, the case is REMANDED for the following action:

1. Issue an administrative decision as to whether during the period from July 3, 1985 to July 26, 1990 the Veteran had any or all service that was under honorable conditions and whether any service during this period constitutes a bar to receiving VA compensation benefits.  The Veteran should be notified of the administrative decision and of his appellate rights.

2. Afterwards, ask the NPRC to search for the following hospital records: 

a.) Hospital records from the 34th General Army Hospital in Augsburg, Germany from 1983, to specifically include his hospital records from April 1983 documenting a fall from a third floor window. 

b.) Records from the hospital/clinic at Fort McPherson and the Eisenhower Army Medical Center at Fort Gordon dated in 1984 and 1985 for the Veteran's knee problems, to include a right knee surgery report from the Eisenhower Army Medical Center most likely dated in 1985.

c.) Records from the hospital/clinic at Fort McPherson for a bilateral shoulder disorder dated in 1984 and 1985.

d.) A MRI of the shoulders from the Eisenhower Army Medical Center at Fort Gordon done in 1985.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

3. After the instructions in action paragraphs #1 and #2 have been completed, schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the nature and etiology of his low back disorder, cervical spine disorder, left wrist disorder, bilateral knee disorder, and bilateral shoulder disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must do the following:

a.) Identify/diagnose all current disorders of the low back, cervical spine, left wrist, both knees, and both shoulders.  The examiner is advised that during the appeal period the Veteran has been diagnosed with lumbar disc disease and degenerative osteoarthritis of the thoracolumbar spine (see December 2008 private medical record and November 2011 VA examination), arthritis of the cervical spine arthritis and both knees (see November 2011 VA examinations), left upper extremity neuropathy (see April 2012 VA opinion), a possible bipartite scaphoid of the left wrist or other anomalous variant containing several tiny cysts along its radial side (see x-ray associated with November 2011 VA examination), and degenerative changes of both shoulders (see June 2012 VA examination).  

b.) For each identified disorder of the low back, cervical spine, left wrist, both knees, and both shoulders the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is advised that the Veteran's service treatment records are unavailable, with the exception of his December 1979 enlistment examination, and he was on active duty from July 1980 to July 1990.  Thus in providing the requested opinions the examiner is asked to consider factors other than the absence of service treatment records pertaining to disorders of the low back, cervical spine, left wrist, both knees, and both shoulders.  In rendering the requested opinions the examiner must address the following: 

1.) The Veteran contentions that during service in Germany he fell out of his third floor window apartment during a house fire approximately in April 1983 and was treated at the 34th General Army Hospital in Augsburg, Germany for a fractured L-1 vertebrae, compressed cervical disc, and left wrist fracture.  See May 2013 statement.  The Veteran also reports that in 1984 he served at Fort McPherson, Georgia and started having problems with both knees and underwent surgery for a torn lateral meniscus in his right knee in 1984 or 1985 at the Eisenhower Army Medical Center at Fort Gordon.  Id.  He also states that during his time at Fort McPherson he injured his shoulders lifting 505 pounds.  Id.

2.) The statement from the Veteran's sister-in-law that she and her husband were in service in Germany at the same time as the Veteran and visited him in the hospital after he jumped out of the window of his apartment house during a fire.  See March 2013 statement from the Veteran's sister-in-law.  The statement from the Veteran's brother-in-law that the Veteran was wearing a back brace when he and his wife visited him in the hospital.  See March 2013 report from the Veteran's representative.  The Veteran's mother's statement that the Veteran during service called her and told her he was in the hospital with a broken wrist and back.  Id.

3.) The fact that several years prior to the receipt of the Veteran's claim in June 2008 for the issues currently on appeal, private medical records in April 1999 document a history of right medial meniscal surgery and records in December 2001 show that the Veteran complained of back pain since a fall in 1982.  

c.) For each identified left knee disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the right knee disorder.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  The examiner is further advised that the Veteran was a medical specialist during service.  See DD 214 Form.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his claim stomach disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current stomach disorders.  The examiner is advised that a May 2005 private medical record show gastrointestinal distress, irritable bowel versus diabetic gastroparesis versus irritation bowel and constipation.  

b.) For each identified stomach disorder the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.   The examiner is advised that the Veteran's service treatment records are unavailable, with the exception of his December 1979 enlistment examination, and he was on active duty from July 1980 to July 1990.  Thus in providing the requested opinions the examiner is asked to consider factors other than the absence of service treatment records pertaining to the stomach disorder.  In rendering the requested opinion the examiner must address the following: 

1.) The Veteran's contention that during service in Germany he fell out of his third floor window apartment during a house fire approximately in April 1983 and was treated at the 34th General Army Hospital in Augsburg, Germany.  See May 2013 statement.  

2.) The Veteran's complaints of stomach problems to include GERD with H. pylori infection since 1982 when he was in service.  See June 2008 claim.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  The examiner is further advised that the Veteran was a medical specialist during service.  See DD 214 Form.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5. Lastly, readjudicate the issues on appeal, to include consideration of whether the Veteran has veteran status based on his period of service from July 3, 1985 to July 26, 1990.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


